Citation Nr: 1423978	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  11-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for dermatitis of the right arm and axilla.

2.  Entitlement to an initial compensable rating for alopecia.

3.  Entitlement to an initial compensable rating for hemorrhoids.

4.  Entitlement to an initial compensable rating for right fifth hammertoe deformity.

5.  Entitlement to an initial compensable rating for left fifth hammertoe deformity.

6.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to October 1993, April 1994 to September 1994, and December 2000 to December 2009.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In April 2010 the RO granted service connection for dermatitis of the right arm and axilla, and alopecia and assigned 0 percent ratings, effective January 1, 2010.  The RO also denied service connection for disabilities of the bilateral knees.  The RO granted service connection for hemorrhoids and bilateral fifth toe hammertoe deformities in an August 2011 rating decision, assigning noncompensable (0 percent) ratings, effective January 1, 2010. 

In April 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, DC, regarding the initial rating claims for dermatitis of the right arm and axilla and dermatitis and service connection for bilateral knee disabilities.  The Veteran separately appealed the other claims on appeal and did not request a Board hearing in those matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on the testimony submitted by the Veteran at the April 2013 Board hearing and statements from the Veteran's representative in an October 2013 Informal Hearing Presentation, the evidence of record suggests that the Veteran's dermatitis of the right arm and axilla, alopecia, hemorrhoids, and bilateral fifth hammertoe deformities have worsened in severity since they were last evaluated during her pre-discharge examinations in November 2009. For this reason additional examination is warranted to determine the present severity of these disabilities.

In addition the Veteran contends that the examination addressing her knee disabilities was inadequate as the examiner did not properly address whether or not she had arthritis or conduct any testing to make this assessment.  In addition the Veteran testified as to a chronic knee disorder since military service.  Therefore, another examination is warranted to address this matter, as well.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment pertaining to the skin, knees, hemorrhoids, and toes from the VAMC in Richmond, Virginia dated since January 2010.

2.  Ask the Veteran to identify all private medical care providers that have treated her for her skin, knees, hemorrhoids, and toes since April 2011.  Make arrangements to obtain all records that she adequately identifies.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted including x-ray and/or MRI studies to rule out arthritis of the knees.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present bilateral knee disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's statements asserting symptoms in service and since her discharge from service and the in-service diagnosis of knee strain in 2006.

Please provide a complete rationale for your opinions.  If you cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

4.  Schedule the Veteran for the appropriate VA examination to address the present severity of her dermatitis of the right arm and axilla, and alopecia.  Preferably the examination should take place during an "active" stage of the Veteran's skin flares.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected skin disabilities.  The examiner should describe how the skin disabilities affect the Veteran's daily life and employment.

Then, with respect to the alopecia, the examiner should state whether the alopecia results in loss of hair limited to scalp and face, or the whole body; or whether the alopecia affects less than 20 percent of the scalp, 20 to 40 percent of the scalp, or more than 40 percent of the scalp.

Regarding the dermatitis of the right arm and axilla, the examiner should state what percentage of the entire body and the entire exposed areas are affected; and whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required, and if so, whether it is intermittent or required for a total duration of six weeks or more, or constant or near-constant during the past 12-month period.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for the appropriate VA examination to address the present severity of her hemorrhoids.  Preferably the examination should take place during an "active" stage of the Veteran's hemorrhoids.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hemorrhoids.  The examiner should describe how the hemorrhoids affect the Veteran's daily life and employment.

Then the examiner also should provide an opinion as to whether the hemorrhoids are mild or moderate; large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; or whether they are associated with persistent bleeding and with secondary anemia, or with fissures.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran for the appropriate VA examination to address the present severity of her bilateral hammertoe deformities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected hammertoe deformities of the fifth toes.  The examiner should describe how the hammertoes affect the Veteran's daily life and employment.

Then the examiner also should provide an opinion as to whether the Veteran's hammertoe deformity is analogous to post-operative hallux valgus deformity with resection of metatarsal head and/or severe hallux valgus deformity, which is equivalent to amputation of the great toe.  Please state whether the Veteran's hammertoe deformity involves single toes or all toes without claw foot.  In addition please state whether the symptoms in the Veteran's toes can be analogously rated as a foot injury, and if so, whether it is considered moderate, moderately severe, or severe.  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

8.  Finally, readjudicate the claims on appeal.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



